DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20, 31-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 8,720,983 B1).
Regarding claim 15, Edwards et al. disclose two longitudinal members (Fig. 2, 22 & 24) spaced apart from one another in the z direction (Fig. 4 illustrates longitudinal members 22 & 24 spaced apart from one another in a forwards and backwards direction, i.e. z direction) and designed to absorb energy in the case of an impact (col. 3 ln. 11-14 and col. 5 ln. 10-13), and a connection component (Fig. 2, 26 with Fig. 3, 72 and 76) which connects the longitudinal members to one another (col. 4 ln. 44-45 the connection member 26 interconnects the upper frame 22 and the front side frame 24 together”), the connection component has its main extension in one plane and has an upper attachment section (Fig. 3, 80) and a lower attachment section (Fig. 3, 104), wherein the connection component is arranged with its main extension plane parallel (Fig. 2 illustrates 26 parallel with longitudinal members 22 and 24) to the longitudinal extension of the longitudinal members (22/24) connected by said connection component, each of the upper (80) and lower (104) attachment sections has two attachment points (Fig. 3, points receiving 86 and 110) arranged spaced apart from one another in the longitudinal extension of the longitudinal members, at which attachment points the connection component is connected to the respective longitudinal member, while a section of the connection component located between the attachment points is not connected to the respective longitudinal member, and the connection component (26, 72, 76) is designed to be weaker in its section located between the attachment points in the direction of the longitudinal extension of the longitudinal member than sections bearing the attachment points, for the absorption of impact energy (col. 4 ln. 54-57 discloses “overlapping of the portions 76, 78 helps maximize the strength of the connection member 26 to ensure that the impact energy is rearwardly transmitted in the event of a front offset collision” i.e. the sections bearing the attachment points in the overlapping of portions 76,78 will be stronger than the sections between the attachment points).
As to claim 16, Edwards et al. disclose wherein each attachment point (Fig. 3, points receiving 86) of the upper attachment section (Fig. 3, section receiving 80) is aligned in the z direction (Fig. 3 illustrates 86 aligned with 110 in the z-direction) of the connection component with an attachment point (Fig. 3, points receiving 110) of the lower attachment section (Fig. 3, 104).  
Regarding claims 17-18, Edwards et al. disclose wherein the attachment sections have protruding segments that extend in the z direction of the connection component and that bear the 
As to claim 19, Edwards et al. disclose wherein the plane in which the upper attachment section is attached to the upper longitudinal member is different from the plane in which the lower attachment section is attached to the lower longitudinal member (Fig. 3 illustrates the attachment of the upper attachment section and the lower attachment section in different planes).  
Regarding claim 20, Edwards et al. disclose wherein the connection component (Fig. 2, 26 with Fig. 3, 72 and 76) is connected via its upper attachment section (Fig. 3, 80) to a lateral surface of the upper longitudinal member (Fig. 3 illustrates element 22 facing the y direction) that faces in the y direction, and the connection component is connected via its lower attachment section to a lateral surface of the lower longitudinal member (Fig. 3 illustrates portions of element 24 facing into the z direction) that faces in the z direction (Fig. 3).  
As to claim 31, Edwards et al. disclose wherein the connection component (Fig. 2, 26 with Fig. 3, 72 and 76) comprises a wall (Fig. 3, 90) extending in the y-z plane (Fig. 3 illustrates wall portion 90 extending in the y-z plane).  
Regarding claim 32, Edwards et al. disclose wherein the connection component (Fig. 2, 26 with Fig. 3, 72 and 76) is attached to the longitudinal members via mechanical fasteners (Fig. 3, 86 and 110).  
As to claim 34, Edwards et al. disclose wherein the connection component is arranged adjacent to a crash box (Fig. 1, 60).

Allowable Subject Matter
Claims 21-30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saitou (US 6,866,333 B2) discloses longitudinal members that are spaced apart from one another and are designed to absorb energy of an impact load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/June 16, 2021                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612